        Case 1:19-cv-00118-CWD Document 59 Filed 05/08/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO




 SAWTOOTH MOUNTAIN RANCH
 LLC, LYNN ARNONE, DAVID                       Case No. 1:19-cv-00118-CWD
 BOREN,
                                               MEMORANDUM DECISION AND
                      Plaintiffs,              ORDER

 v.

 UNITED STATES OF AMERICA;
 UNITED STATES DEPARTMENT OF
 AGRICULTURE; SONNY PERDUE,
 Secretary of Agriculture; UNITED
 STATES FOREST SERVICE;
 SAWTOOTH NATIONAL FOREST;
 JIM DEMAAGD, Forest Supervisor;
 SAWTOOTH NATIONAL
 RECREATION AREA; KIRK
 FLANNIGAN, Area Ranger; FEDERAL
 HIGHWAY ADMINISTRATION,

                      Defendants.



                                    INTRODUCTION

       Before the Court is Defendants’ motion to strike Plaintiffs’ second amended

complaint, filed pursuant to Fed. R. Civ. P. 12(f); Plaintiffs’ motion to amend complaint;

and Defendants’ objection thereto under Fed. R. Civ. P. 15 and 16. The motions are ripe


MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00118-CWD Document 59 Filed 05/08/20 Page 2 of 9




for review, and will be decided on the record before the Court without a hearing. D.

Idaho L. Rule 7.1(d)(1)(B).

                                    BACKGROUND

       Plaintiffs filed the complaint in this action on April 9, 2019. Following the Court’s

June 13, 2019 order denying Plaintiffs’ motion for preliminary injunction, Plaintiffs filed

an amended complaint on August 8, 2019. Defendants filed a motion to dismiss claim

one in the amended complaint, one of three claims asserted under the Quiet Title Act, on

the grounds the Court lacked subject matter jurisdiction. 1 The Court granted the motion

to dismiss on January 13, 2020. (Dkt. 44.)

       At this juncture, the Court was able to conduct a scheduling conference, and to

consider the parties’ proposals for setting deadlines to govern further proceedings. The

Court set a scheduling conference for January 15, 2020. (Dkt. 39.)

       On January 8, 2020, Defendants moved to continue the scheduling conference, and

requested the Court delay adopting a litigation plan or discovery plan because, in

December of 2019, Plaintiffs submitted notices of intent to sue under to the Clean Water

Act and Endangered Species Act, two new claims not raised in the initial complaint or

amended complaint. (Dkt. 43.) Defendants proposed that all of Plaintiffs’ claims be

resolved together and proceed on a similar schedule, asserting that any delay associated




1
  The amended complaint asserted three claims under the Quiet Title Act against Defendants
Dean Umathum and the Federal Highway Administration. The Court dismissed one of the
claims, as well as named Defendants Dean Umathum and the Federal Highway Administration,
finding the remaining two claims brought under the Quiet Title Act were properly brought
against the United States.
MEMORANDUM DECISION AND ORDER - 2
           Case 1:19-cv-00118-CWD Document 59 Filed 05/08/20 Page 3 of 9




with having Plaintiffs bring all their claims in one action was inconsequential given the

efficiency to be gained with one schedule governing all claims. Defendants anticipated

also that Plaintiffs likely would move to amend the complaint once the jurisdictional 60-

day waiting period imposed by 33 U.S.C. § 1365(b)(1)(A) and 16 U.S.C. § 1540(g)(2)

expired.

       The Court vacated the scheduling conference set for January 15, 2020, and entered

a limited scheduling order to allow discovery to proceed with respect to the two

remaining quiet title claims only. (Dkt. 45, 46.) In its scheduling order, the Court ordered

that all motions to amend pleadings and join parties be filed on or before March 19, 2020.

(Dkt. 46.) Plaintiffs did not file a motion, but instead filed a second amended complaint

on March 19, 2020. Defendants’ motion to strike followed, in which Defendants argue

the second amended complaint should be stricken because it was filed contrary to the

Court’s order.

       The Court conducted a telephonic status conference with the parties on March 27,

2020, at which Plaintiffs acknowledged their mistake in not filing the appropriate motion

to amend to accompany the proposed amended complaint. The Court next entered an

amended scheduling order with a briefing schedule that allowed Plaintiffs to file a motion

to amend, and for Defendants to respond. (Dkt. 53, 54.) The Court also set additional

deadlines for fact discovery. (Dkt. 53.)

       Plaintiffs argue they should be permitted to file the second amended complaint,

which clarifies existing claims brought pursuant to the Quiet Title Act, National Forest

Management Act, National Environmental Policy Act, and Sawtooth National Recreation

MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cv-00118-CWD Document 59 Filed 05/08/20 Page 4 of 9




Area Act, and adds claims under the Endangered Species Act and Clean Water Act which

Defendants have been aware of since December of 2019. 2 Plaintiffs contend Defendants

have not suffered undue prejudice due to the delay and were on notice of the potential

amendments. Under the liberal standard of Rule 15, Plaintiffs argue they should be

permitted to file their second amended complaint.

       Defendants counter that this action was filed more than one year ago, and the

pleadings have not yet been finalized. Defendants argue Plaintiffs have not shown good

cause pursuant to Fed. R. Civ. P. 16(b) and did not comply with Fed. R. Civ. P. 15(a).

                                         ANALYSIS

       When a plaintiff files a motion to amend, Fed. R. Civ. P. 15(a)(2) provides that

“[t]he court should freely give leave when justice so requires.” Yet, even under this

liberal standard, leave to amend “is not to be granted automatically.” Jackson v. Bank of

Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990). The Court “may exercise its discretion to

deny leave to amend due to ‘undue delay, bad faith or dilatory motive on part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party ... [and] futility of amendment.’” Carvalho v. Equifax




2
  The proposed second amended complaint does not identify additional parties, but it does seek
to add back the Federal Highway Administration (FHA) as a defendant. Claims One and Two,
which appear to be substantially similar to the claims allowed to proceed under the Quiet Title
Act, are asserted collectively against all Defendants and therefore appear to include the FHA.
The Court explained in its memorandum decision and order that the United States is the
appropriate defendant if a federal agency is incorrectly named as a defendant in a quiet title
action. (Dkt. 44 at 19.) Plaintiffs appear, however, to name Defendants collectively in Claims
Five, Six, Eight, and Nine, asserting violations of NEPA, the ESA, and the CWA; and name the
FHA in Claim Seven, also asserting a violation of NEPA.
MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00118-CWD Document 59 Filed 05/08/20 Page 5 of 9




Info. Servs., LLC, 629 F.3d 876, 892–93 (9th Cir. 2010) (quoting Foman v. Davis, 371

U.S. 178, 182 (1962)) (alterations in original).

       However, where a party files a motion to amend after the deadline for amendment

has lapsed, a party cannot “appeal to the liberal amendment procedures afforded by Rule

15; [t]he tardy motion [must] satisfy the more stringent good cause showing required

under Rule 16.” AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946, 952 (9th

Cir. 2006) (internal citation and quotation marks omitted) (emphasis in original); see also

Fed. R. Civ. Proc. 16(b)(4) (the contents of a scheduling order “may be modified only for

good cause and with the judge's consent.”). Rule 16(b)’s “good cause” standard primarily

considers the diligence of the party seeking the amendment. Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) The Court may modify the pretrial

schedule “if it cannot reasonably be met despite the diligence of the party seeking the

extension.” Fed. R. Civ. P. 16 advisory committee’s notes (1983 amendment).

       Carelessness is not compatible with a finding of diligence and offers no reason for

a grant of relief. Johnson, 975 F.2d at 609. Although the existence or degree of prejudice

to the party opposing the modification might supply additional reasons to deny a motion,

the focus of the inquiry is upon the moving party’s reasons for seeking modification. Id.

If that party was not diligent, the inquiry should end. Id. However, “[t]he district court is

given broad discretion in supervising the pretrial phase of litigation, and its decisions

regarding the preclusive effect of a pretrial order...will not be disturbed unless they

evidence a clear abuse of discretion.” Miller v. Safeco Title Ins. Co., 758 F.2d 364, 369

(9th Cir. 1985).

MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00118-CWD Document 59 Filed 05/08/20 Page 6 of 9




       Defendants argue Plaintiffs must meet the good cause standard of Rule 16(b),

because Plaintiffs filed the motion to amend the complaint after the date specified in the

scheduling order. Defendants assert Plaintiffs were careless, and offered no reason for

missing the deadline in this case and not following the Court’s order that a motion to

amend be filed by March 19. Plaintiffs admit that an inadvertent error caused counsel to

file the second amended complaint without an accompanying motion.

       While the Court does not condone the disregard of its order, this is not a situation

where Plaintiffs delayed conducting discovery and then failed to offer any justification

for waiting until the expiration of the deadline for proposing amendments to the

complaint. See Integra Lifesciences I, Ltd. v. Merk KGaA, 190 F.R.D. 556, 560 (S.D. Cal.

1999) (the failure to diligently act upon information obtained from an opposing party

during discovery does not constitute “good cause” under Rule 16); Tschantz v. McCann,

160 F.R.D. 568, 572 (N.D. Ind. 1995) (failure to pay attention to discovery received does

not constitute good cause), cited in Floyd v. Ada Cty., No. 1:17-CV-00150-DCN, 2020

WL 1991400, at *9 (D. Idaho Apr. 27, 2020). Rather, the parties jointly proposed March

19, 2020, as the deadline for filing motions to amend, anticipating that Plaintiffs would

be adding certain environmental claims. Prior to the deadline, Plaintiffs notified

Defendants of potential new claims under the ESA and CWA, and Plaintiffs were

actively engaged in pursuing information related to the same. (See Decl. of Royer, Dkt.

38-1.) Thus, all parties were anticipating the filing of a second amended complaint.

       “Although diligence is the focus of the Rule 16 inquiry, the ‘existence or degree of

prejudice to the party opposing the motion’ is also relevant.” Cryer v. Idaho Dep't of

MEMORANDUM DECISION AND ORDER - 6
         Case 1:19-cv-00118-CWD Document 59 Filed 05/08/20 Page 7 of 9




Labor, No. 1:16-CV-00526-BLW, 2018 WL 3636529, at *3 (D. Idaho July 30, 2018).

Although this case has been pending since April of 2019, the parties have consumed the

Court with preliminary motion practice and a final scheduling order has not yet been

entered. Nor has discovery commenced to any significant degree. 3 And finally, although

Plaintiffs did not technically comply with the Court’s order requiring motions to amend

be filed by March 19, 2020, Plaintiffs filed what was to be their proposed second

amended complaint on March 19, 2020, and their motion to amend followed less than

two weeks later, on April 1, 2020. There is no evidence of any dilatory motive of

Plaintiffs or prejudice to Defendants in this case.

       Accordingly, in the exercise of its discretion, the Court construes the filing of

Plaintiffs’ second amended complaint as including also a request for leave to do so. As

construed, the motion is timely, and Rule 15 applies. See Jacobs Silver K Farm, Inc. v.

Taylor Produce, LLC, No. 4:13-CV-00535-EJL-CWD, 2015 WL 12839162, at *3 (D.

Idaho Sept. 3, 2015) (construing motion to amend complaint filed after the Rule 16

deadline as including also a motion to amend the deadline within which to file an

amended complaint).

       Turning to Rule 15, Defendants argue Plaintiffs failed to comply because the rule

requires “leave of the court” to file an amended pleading. Thus, because leave was not

requested by motion on March 19, Defendants argue their motion to strike should be



3
  Discovery is necessary for the Quiet Title Act claims and CWA claim. All other claims will be
decided based upon the administrative record. The addition of the claim under the ESA may
require its supplementation.
MEMORANDUM DECISION AND ORDER - 7
         Case 1:19-cv-00118-CWD Document 59 Filed 05/08/20 Page 8 of 9




granted. Without delving into the parties’ arguments concerning the propriety of a motion

to strike, the Court finds that, under the more liberal standard of Rule 15, the motion to

amend should be granted. The circumstances here do not rise to the level of undue delay,

bad faith, dilatory motive, or undue prejudice. 4 Defendants, as well as the Court, were

aware Plaintiffs were pursuing information in an effort to amend the complaint. While the

actual motion and redlined version of the proposed amended complaint were not filed

until April 1, the proposed amended complaint was filed by the deadline of March 19,

2020. The Court has yet to set any additional deadlines, Defendants were expecting the

amendment, and there is no prejudice to Defendants resulting from the delay or evidence

of bad faith on Plaintiffs’ behalf.

       Although the Court finds some support for Defendants’ argument that the motion

to amend here is untimely given the technical aspects of the amendment process were not

complied with by March 19, 2020, the Court will grant the motion to amend based upon

the totality of circumstances with this case to date, the nature of the motion, and the lack

of any prejudice sustained by Defendants. See Jacobs Silver K Farm, Inc. v. Taylor

Produce, LLC, No. 4:13-CV-00535-EJL-CWD, 2015 WL 12839162, at *3 (D. Idaho

Sept. 3, 2015).




4
  Defendants did not raise substantive arguments concerning futility of amendment or failure to
state a claim.
MEMORANDUM DECISION AND ORDER - 8
      Case 1:19-cv-00118-CWD Document 59 Filed 05/08/20 Page 9 of 9




                                   ORDER

     NOW THEREFORE IT IS HEREBY ORDERED:

     1)   Defendants’ Motion to Strike (Dkt. 52) is DENIED.

     2)   Plaintiffs’ Motion to Amend Complaint (Dkt. 55) is GRANTED.

     3)   Plaintiffs’ Second Amended Complaint (Dkt. 50) is deemed filed as of the

          date of this Order.


                                           DATED: May 8, 2020


                                           _________________________
                                           Honorable Candy W. Dale
                                           United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 9
